Citation Nr: 0815866	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel





INTRODUCTION

The veteran had active service from July 1966 to July 1969.

This case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that granted service 
connection for diabetes mellitus with a disability rating of 
20 percent.  

The veteran appealed the initial rating to the BVA, and in a 
decision dated in July 2006, the Board affirmed the RO's 
decision.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated in December 2007, the Court 
granted a Joint Motion for Remand (Joint Motion) filed by the 
parties in the case and returned the case to the Board for 
compliance with the instructions in the Joint Remand.  


REMAND

A preliminary review of the record follow its return from the 
Court discloses a need for further development prior to 
further appellate review.  In this regard, both parties' to 
the Joint Motion have agreed that the veteran was prejudiced 
by not having a comprehensive VA examination upon which to 
make a rating determination.  Both parties agreed that the 
veteran is entitled to appear for a comprehensive VA 
examination to obtain full descriptions of the effects of 
diabetes mellitus on his ordinary activity, including but not 
limited to whether his disability requires insulin, 
restricted diet, and regulation of occupational and/or 
recreational activities.  The Joint Motion noted that there 
appeared to be some conflict in the evidence as to whether 
the veteran's diabetes required regulation of activities, 
which is defined as "avoidance of strenuous occupational and 
recreational activities."  As such, the veteran must be 
afforded an additional VA examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should afford the veteran an 
examination of his diabetes mellitus in 
order to ascertain the severity and 
manifestations of that disability.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished and the examiner is 
requested to report complaints and 
clinical findings in detail.  The examiner 
is also requested to review all pertinent 
records associated with the claims file, 
and following this review and the 
examination, the examiner is requested to 
specify all complications of the veteran's 
diabetes mellitus, and specifically 
indicate whether the veteran's diabetes 
mellitus requires regulation of activities 
(defined as avoidance of strenuous 
occupational and recreational activities).  
The examiner is also requested to indicate 
whether the veteran's diabetes mellitus 
has manifested episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year or more or 
twice a month visits or more to a diabetic 
care provider.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. § 
4.1, copies of all pertinent records in 
the veteran's claims file or in the 
alternative, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



